 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1672 
In the House of Representatives, U. S.,

November 17, 2010
 
RESOLUTION 
Commemorating the Persian Gulf War and reaffirming the commitment of the United States towards Persian Gulf War veterans. 
 
 
Whereas, on August 2, 1990, Iraq invaded the State of Kuwait, thereby initiating the Persian Gulf War; 
Whereas in the months following Iraq’s invasion and occupation of Kuwait, the United Nations Security Council adopted 11 resolutions that, inter alia, demanded that Iraq unconditionally withdraw from Kuwait and imposed economic sanctions and other pressure against Saddam Hussein’s dictatorship in Iraq; 
Whereas on November 29, 1990, the United Nations Security Council adopted Resolution 678, which authorized United Nations Member States to use all necessary means to uphold Resolution 660 (1990), which demanded that Iraq unconditionally withdraw from Kuwait; 
Whereas on January 12, 1991, the United States Congress authorized the United States Armed Forces to help the State of Kuwait defend itself against the Iraqi invasion; 
Whereas the Armed Forces of the United States, joined by coalition partners, overwhelmed the enemy in a short, decisive military campaign of less than 30 days; 
Whereas the hostilities ended in a cease-fire declared by President George H.W. Bush on February 28, 1991, one hundred hours after the ground campaign began; 
Whereas during the Persian Gulf War, approximately 694,550 members of the United States Armed Forces served in-theater along with the forces of over 30 other members of the United Nations; 
Whereas casualties of the United States during the Persian Gulf War included 383 dead (of whom 148 were battle deaths), and more than 467 wounded; 
Whereas approximately 2,225,000 American men and women served worldwide in the Armed Forces during the entire Gulf War era; 
Whereas approximately 174,000 veterans suffer from illnesses related to service during the Persian Gulf War, including Gulf War Veterans’ Illnesses; 
Whereas Congress notes the Institute of Medicine’s report, Gulf War and Health, released on April 9, 2010; encourages the Department of Veterans Affairs task force to identify recommendations from this report to better treat illnesses related to service during the Persian Gulf War, including Gulf War Veterans’ Illnesses; and reaffirms the commitment of the United States towards Persian Gulf War veterans; 
Whereas since the end of the Persian Gulf War era, an average of more than 2,000 members of the United States Armed Forces have served annually in Kuwait to defend the State of Kuwait against external aggression, and to promote regional peace; 
Whereas in addition to their participation in the Gulf War to liberate Kuwait, United States service members have maintained a significant military presence in the Gulf for decades and played a key role in defending United States interests and allies in the Gulf region; and 
Whereas beginning in August 2010, various ceremonies are being planned in the United States to commemorate the 20th anniversary of the Persian Gulf War and to honor all Persian Gulf War veterans: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historical importance of the 20th anniversary of the Persian Gulf War, which began on August 2, 1990; 
(2)honors the noble service and sacrifice of the United States Armed Forces and the armed forces of allied countries that served in the Persian Gulf since 1990 to the present; 
(3)encourages all Americans to participate in commemorative activities to pay solemn tribute to, and to never forget, the veterans of the Persian Gulf War; 
(4)calls upon the President to issue a proclamation recognizing the 20th anniversary of the Persian Gulf War; and 
(5)reaffirms the commitment of the United States to peace and prosperity in the Persian Gulf region. 
 
 
Lorraine C. Miller,Clerk.
